UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2263


CELESTIN NJIBECK NGWA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 8, 2011                   Decided:   July 28, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Danielle L. C. Beach-Oswald, BEACH-OSWALD IMMIGRATION LAW
ASSOCIATES, PC, Washington, D.C., for Petitioner.     Luis E.
Perez, Senior Litigation Counsel, Kathryn L. Moore, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Celestin        Njibeck       Ngwa,      a     native     and     citizen        of

Cameroon,       petitions      for    review        an     order     of     the    Board     of

Immigration      Appeals       (“Board”)      dismissing        his   appeal       from     the

immigration judge’s order denying his applications for asylum,

withholding from removal and withholding under the Convention

Against Torture (“CAT”).             We deny the petition for review.

            The Immigration and Nationality Act (INA) authorizes

the Attorney General to confer asylum on any refugee.                                  8 U.S.C.

§ 1158(a)       (2006).        The    INA    defines       a    refugee      as    a     person

unwilling or unable to return to his native country “because of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion.”                8 U.S.C. § 1101(a)(42)(A) (2006).

“Persecution         involves       the     infliction         or   threat        of     death,

torture, or injury to one’s person or freedom, on account of one

of the enumerated grounds. . . .”                   Qiao Hua Li v. Gonzales, 405

F.3d     171,    177    (4th     Cir.       2005)        (internal        quotation       marks

omitted).

            An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006);    see    8    C.F.R.    §    1208.13(a)          (2011),    and     can    establish

refugee status based on past persecution in his native country

on account of a protected ground.                         8 C.F.R. § 1208.13(b)(1).

                                              2
“An applicant who demonstrates that he was the subject of past

persecution       is   presumed     to    have     a   well-founded          fear     of

persecution.”      Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th Cir.

2004).

            Without     regard     to    past    persecution,      an       alien   can

establish    a    well-founded     fear    of    persecution    on      a    protected

ground.      Ngarurih,    371     F.3d    at    187.   The   well-founded           fear

standard contains both a subjective and an objective component.

The objective element requires a showing of specific, concrete

facts that would lead a reasonable person in like circumstances

to fear persecution.         Gandziami-Mickhou v. Gonzales, 445 F.3d

351, 353 (4th Cir. 2006).           “The subjective component can be met

through     the   presentation      of     candid,     credible,     and       sincere

testimony demonstrating a genuine fear of persecution . . . .

[It] must have some basis in the reality of the circumstances

and be validated with specific, concrete facts . . . and it

cannot be mere irrational apprehension.”                Qiao Hua Li, 405 F.3d

at 176 (internal quotation marks and citations omitted).

            To establish eligibility for withholding of removal,

an alien must show a clear probability that, if he was removed

to his native country, his “life or freedom would be threatened”

on a protected ground.            8 U.S.C. § 1231(b)(3)(A) (2006); see

Camara v. Ashcroft, 378 F.3d 361, 370 (4th Cir. 2004).                       A “clear

probability” means that it is more likely than not that the

                                          3
alien would be subject to persecution.                           INS v. Stevic, 467 U.S.

407, 429-30 (1984).               Unlike asylum, withholding of removal is

mandatory      for    anyone      whose   establishes              that    there      “life   or

freedom    would      be    threatened    .       .    .    because       of   [their]      race,

religion, nationality, membership in a particular social group,

or political opinion.”             8 U.S.C. § 1231(b)(3)(A) (2006).

               A trier of fact who rejects an applicant’s testimony

on credibility grounds must offer “specific, cogent reason[s]”

for doing so.         Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989).

“Examples of specific and cogent reasons include inconsistent

statements,         contradictory     evidence,             and    inherently        improbable

testimony[.]”         Tewabe v. Gonzales, 446 F.3d 533, 538 (4th Cir.

2006) (internal quotation marks omitted).                               This court accords

broad, though not unlimited, deference to credibility findings

supported by substantial evidence.                    Camara, 378 F.3d at 367.

               Credibility determinations are to be made based on the

totality       of     the    circumstances            and        all    relevant       factors,

including       the    demeanor,      candor,              or     responsiveness       of     the

applicant, the inherent plausibility of the applicant’s account,

the   consistency           between   the         applicant’s           written      and    oral

statements, the internal consistency of each such statement, the

consistency of such statements with other evidence of record and

any   inaccuracies          or    falsehoods          in    such       statements,     without

regard    to    whether      an    inconsistency,               inaccuracy,     or    falsehood

                                              4
goes    to   the    heart     of   the     applicant’s          claim.      8   U.S.C.

§ 1158(b)(1)(B)(iii) (2006).

             A    determination     regarding         eligibility     for   asylum      or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                         INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                   Administrative findings of

fact, including findings on credibility, are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.        8 U.S.C. § 1252(b)(4)(B) (2006).                 Legal issues are

reviewed de novo, “affording appropriate deference to the BIA’s

interpretation of the INA and any attendant regulations.”                               Li

Fang Lin v. Mukasey, 517 F.3d 685, 691-92 (4th Cir. 2008).                          This

court   will      reverse   the    Board       only   if   “the    evidence     .   .   .

presented was so compelling that no reasonable factfinder could

fail    to   find    the    requisite      fear       of   persecution.”        Elias-

Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002).          Furthermore, “[t]he agency decision that

an   alien   is     not    eligible   for       asylum     is   ‘conclusive     unless

manifestly contrary to the law and an abuse of discretion.’”

Marynenka v. Holder, 592 F.3d 594, 600 (4th Cir. 2010) (quoting

8 U.S.C. § 1252(b)(4)(D)).

             We    conclude    that   substantial          evidence      supports    the

adverse credibility finding.               The inconsistencies noted by the

immigration judge were not minor errors, but were critical to

                                           5
Ngwa’s claim that he suffered past persecution.                     See Camara, 378

F.3d at 369.           The immigration judge was not obligated to accept

Ngwa’s     explanations         for   the        inconsistencies.           Dankam     v.

Gonzales,       495     F.3d   113,   122    (4th      Cir.   2007).       We     further

conclude       that    substantial    evidence         supports   the   finding      that

Ngwa     did     not     establish    eligibility          for    relief     based    on

independent evidence.             We also conclude that the immigration

judge properly considered the independent evidence in finding

that Ngwa was not eligible for relief under the CAT.                            We find

the evidence does not support a different conclusion.

               Accordingly,      we   deny       the   petition   for     review.      We

dispense       with     oral    argument     because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    PETITION DENIED




                                             6